Citation Nr: 1605092	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for nephropathy, to include as being secondary to type II diabetes mellitus.

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as being secondary to type II diabetes mellitus.

5.  Entitlement to service connection for peripheral vascular disease (PVD) (right), to include as being secondary to type II diabetes mellitus.

6.  Entitlement to service connection for peripheral vascular disease (PVD) (left), to include as being secondary to type II diabetes mellitus.

7.  Entitlement to service connection for diabetic cystopathy (bladder dysfunction), to include as being secondary to type II diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as being secondary to type II diabetes mellitus.  

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as being secondary to type II diabetes mellitus.  

10.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as being secondary to type II diabetes mellitus.  

11.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as being secondary to type II diabetes mellitus.  

12.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as being secondary to type II diabetes mellitus.  

13.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as being secondary to type II diabetes mellitus.  

14.  Entitlement to service connection for radiculopathy of the right upper extremity, to include as being secondary to type II diabetes mellitus.  

15.  Entitlement to service connection for radiculopathy of the left upper extremity, to include as being secondary to type II diabetes mellitus.  

16.  Entitlement to service connection for "gastric problems", to include as being secondary to type II diabetes mellitus.  

17.  Entitlement to service connection for a right knee disability to include osteoarthritis and the residuals of a medial meniscus tear and genu varus.  

18.  Entitlement to service connection for a left knee disability to include osteoarthritis and genu varus.

19.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to January 1970 and additional service in a reserve unit.  He served in the Republic of Vietnam from February 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In September 1972, the RO denied service connection for anxiety neurosis.  In December 2010, the RO obtained the Veteran's service personnel records documenting his service in Vietnam and the dates of that service.  Given the receipt of relevant service department records that existed but were not considered at the time of the 1972 decision, the decision is reconsidered without the need for new and material evidence.  38 C.F.R. § 3.156(c) (2015).

All issues, other than those involving service connection for a psychiatric disability to include PTSD, are discussed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACTS

1.  The Veteran has PTSD related to combat stressors.  

2.  A current psychiatric disability, diagnosed as anxiety disorder and depression, had its onset in service.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2015).    

2.  An acquired psychiatric disability diagnosed as anxiety disorder and depression, was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection

In his pre-induction report of medical history in January 1968, the Veteran reported frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia and nervous trouble of any sort.  The physician's summary on the history did not mention a psychiatric disability or discuss the symptoms.  The preinduction examination did not report any psychiatric abnormality.  The Veteran's service medical records show that in July 1968, he complained of an inability to sleep at night and experiencing nervousness.  He had anxiety over monetary and family problems. 

In November 1968 he was seen at a base hospital emergency room, seeking an appointment in a mental health clinic.  He was noted to have obvious anxiety.  He was very nervous and had been crying lately.  He also had a lot of insecurity apparently surrounding pending transfer to Vietnam.  Later in November 1968, it was noted that this was worse; but that there had been problems "before."  The provisional diagnosis was anxiety reaction with depression and possible persecution.  On evaluation at a mental health clinic he was noted to be mildly depressed and have some psychomotor retardation.  The examiner thought the current problem might be situational and related to "coming down on himself for transfer to [Vietnam]."  He reported feeling depressed since being drafted.  The examiner also opined that the Veteran exhibited an impusive and immature personality manifested by difficulty in school, much fighting and poor job history.

In the report of medical history completed for discharge from service in January 1970, the Veteran repeated the history noted on the pre-induction medical history.  He reported having had two jobs in the last three years with the longest job lasting 24 months.  A physician annotated the history "EPTS" without explanation.

In March 1972, a psychiatrist at the Baymon Mental Health Center noted that he had seen the Veteran on four occasions.  The Veteran reported nightmares since service that "they were killing him and with firearms."  The examiner opined that the Veteran had anxiety neurosis due to "damage while he was in service."

In May 1972, the Veteran underwent a VA examination in which a VA psychiatrist opined that he had anxiety neurosis that was directly related to symptomatology shown in service.  

In May 1972, the RO obtained a field survey conducted by a social worker to assess the Veteran's social and industrial adjustment prior to and immediately after service.  The social worker noted entries in the service treatment records showing nervous insomnia, anxiety, crying spells, hostility and insecurity.  A November 1968 entry noted a finding of compulsive immature personality manifested by difficulty in school and much fighting. On the service separation examination the Veteran indicated that he had a history of nervousness.  Anxiety reaction was noted.

The social worker noted reports of a good adjustment prior to service; but that the Veteran appeared to have had problems with anxiety and depression since service discharge.  Because of denial, he had not sought treatment until March 1972

The social worker agreed with the VA examiner that the Veteran's condition was related to service.

In May 1983, the Veteran was seen at the emergency room of a Naval Hospital with a complaint of dizziness.  He reported that he had been fired from a job a few days earlier and had not been sleeping well.  He thought that he might be experiencing an emotional reaction.  The diagnosis was nervous reaction due to loss of job and showing up for reserve duty on the wrong weekend.

In 2011, the Veteran submitted a claim for VA benefits.  At that time, the Veteran averred that he was suffering from PTSD that he attributed to his military service.

To support his claim, the Veteran proffered a statement from a N. A. Ortiz-Valentin, M.D., dated in August 2010.  She noted that the Veteran had presented with sleep problems, nightmare, and flashbacks of incidents he experienced at war.  He avoided war movies and events that would remind him of wartime experiences.  She stated that there was medical evidence diagnosing him as having PTSD in conformance with DSM IV.

Dr. Ortiz noted the Veteran's report of injuring his knees during training in service and that he had had right knee pain and limitation since that time.  This disability had caused him to put weight on the left side, which in turn caused left knee pain and crepitus.

Also following his request for benefits, the Veteran underwent a VA psychiatric examination in April 2011.  The examiner found that while the Veteran may have been exposed to a PTSD-stressor event while on active duty, he was not suffering from all of the criteria needed to diagnosis a condition such as PTSD.  The examiner found that the Veteran did not meet the criteria for any acquired psychiatric disability, including PTSD.  



III.  Laws and Regulations

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014).  In order to establish service connection for the claimed disorder, there must be evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was clearly and unmistakably not aggravated.  See 38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2015).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is treated as one for ordinary service connection.  Wagner.

Moreover, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2015).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  This provision, however, does not establish service connection for a combat veteran; it merely aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 57 (1996).

Service connection award requires that three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a);

(2) credible supporting evidence that the claimed in-service stressor actually occurred; and

(3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.
38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the service member's service, the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See also 38 U.S.C.A. § 1154(b) (West 2014).

If the claimed stressor is related to combat, service department evidence that the service member engaged in combat or that the service member was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(t) (2015).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the Court took judicial notice of the mental health profession's adoption of the DSM-IV in May 1994 (first printing) and its more liberalizing standards to establish a diagnosis of PTSD, specifically, a change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD, to a subjective standard - would a person's exposure to a traumatic event and response involving intense fear, helplessness, or horror.  Hence, the Court noted that a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

For the purposes of establishing service connection, a stressor is an event experienced by the service member during active service that is outside the range of normal human experience and that would be markedly disturbing to almost anyone.  Examples of such events are experiencing an immediate threat to one's life, or witnessing another person being seriously injured or killed.  It is the distressing event, rather than the mere presence in a "combat zone" that may constitute a valid stressor for the purposes of supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran has participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.
See 38 C.F.R. § 3.304(f)(3).  

IV.  Discussion

Although the most recent VA examiner found no acquired psychiatric disability, Dr. Ortiz provided a current diagnosis of PTSD.  The VA examiner in 1972 provided diagnoses of an anxiety neurosis or disorder.  While the anxiety disorder diagnoses were made many years ago, it occurred after the claim being reconsidered in the current appeal.  As such the earlier diagnosis is deemed to have been made during the current appeal period and shows a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); McClain v. Nicholson, 21 Vet. App 319 (2007).

The evidence supports a finding that the Veteran has a current psychiatric disability variously diagnosed as PTSD and anxiety disorder.  

There is some evidence that this disorder pre-existed service, as evidenced by the Veteran's report at induction and the opinion provided on history completed for separation from service.  The presumption of soundness attaches in this case; however, because no psychiatric disability was noted on the examination for service entrance.  The social worker's post-service report, the in-service records suggesting that the complaints were related to in-service situations or had worsened, and the opinions that the disability had its onset in service all weigh against a finding of pre-existence.  There is not clear and unmistakable evidence that the disability pre-existed service and the presumption of soundness is not rebutted.

The Board is left with the opinions of Dr. Ortiz and the VA and non-VA mental health professionals in 1972 that the current psychiatric disability was related to service.  The most recent VA examiner did not provide an opinion in this regard, because he did not find a current disability.  This evidence weighs in favor of a finding that the current psychiatric disability, identified as an anxiety disorder, is related to the psychiatric disability reported during service.

Dr. Ortiz's opinion satisfies the requirement for a current diagnosis of PTSD medically linked to in-service stressors.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Those stressors were combat related.  The most recent VA examiner found combat stressors, consisting of the Veteran's base receiving mortar fire.  This seems consistent with the circumstances of service in Vietnam.  The elements needed for service connection for PTSD have been shown.  Accordingly service connection is warranted for an acquired psychiatric disability diagnosed as PTSD and an anxiety disorder.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for an acquired psychiatric disability, diagnosed as an anxiety disorder, is granted.


REMAND


Dr. Ortiz has opined that the Veteran has hearing loss in both ears and the Veteran has averred that the hearing loss is related to service.  However, a VA examiner has not proffered an opinion, either for or against the Veteran's claim.  VA has a duty to develop the Veteran's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v, Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the Veteran before the Board issues a determination on the merits of his claim involving hearing loss.

While the Veteran was afforded a VA examination regarding his knee disability claims, the examiner appears to have provided a negative opinion based on the absence of supporting medical records or explaining why he was disregarding the Veteran's competent report of knee injuries while on training in the 1990's.  Further effort is also required to verify the Veteran's duty status when the reported injuries occurred.

The other issues on appeal are intertwined with the issue involving entitlement to service connection for type II diabetes mellitus.  That is, the Veteran has asserted that he has been diagnosed with or treated for type II diabetes mellitus and that since he served in Vietnam, and type II diabetes mellitus is a presumptive disease (for service connection purposes), service connection benefits should be granted to him.  A private doctor has suggested that the Veteran now suffers from diabetes mellitus while a VA examiner has indicated that the Veteran may not suffer from diabetes mellitus.  Neither examiner has, in the Board's opinion, provided sufficient detail in their opinions such that service connection may be granted or denied. The Board believes that the examination that has been obtained is inadequate for ratings purposes and if depended upon in a decision, the decision may not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, because the Veteran has averred that his various other disorders, such as erectile dysfunction or right lower leg peripheral neuropathy or nephropathy, are related to or secondary to or caused by his diabetes mellitus, the Board may not conclusively make a decision on those matters until a definitive diagnosis and explanation is provided with respect to the purported type II diabetes mellitus condition.  Based on the evidence of record, or the lack thereof, it is also the opinion of the Board that additional examinations of the Veteran should be accomplished prior to the Board issuing a determination on the remaining issues now before it.  Hence, these issues are also remanded.

Accordingly the case is REMANDED to the AMC for the following development:

1.  Ask the Veteran to identify all sources of treatment for the conditions at issue in this appeal, and to authorize VA to obtain all records of non-VA treatment, including records from Doctor Ortiz and any testing results she may have accomplished, 

If requests for any private treatment records are not successful, inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2015).

2.  Ask the Veteran to specify the approximate month and year of his knee injuries while on training in the 1990's.  Then attempt to verify the service and obtain any service treatment or examination records created subsequent to that date.

3.  After all available medical records have been obtained, arrange for the Veteran to undergo a VA examination with respect to the issue involving type II diabetes mellitus.  The Veteran should be examined by a physician.  The examiner should provide an opinion as to whether the Veteran is now suffering from type II diabetes mellitus, and if so, whether a determination may be made as to when this disease manifested itself.  If the examiner concludes that the Veteran is not suffering from type II diabetes mellitus and has not suffered from the condition over the course of this appeal, the examiner must express an opinion concerning the statement by Dr. Ortiz that the Veteran was, in fact, suffering from diabetes.  Additionally, if the examiner finds that the Veteran is now suffering from type II diabetes mellitus, the examiner must also provide a discussion as to whether nephropathy, erectile dysfunction, peripheral vascular disease, bladder dysfunction, peripheral neuropathy, radiculopathy, or gastric problems were caused or aggravated by type II diabetes mellitus.  

If the Veteran is found not to be suffering from type II diabetes mellitus, the examiner must also proffer an opinion as to whether nephropathy, erectile dysfunction, peripheral vascular disease, bladder dysfunction, peripheral neuropathy, radiculopathy, or gastric problems are otherwise caused by an in-service disease or injury.  If the examiner finds that any of the conditions, either are not manifested or were not caused by service, the examiner must provide reasons for this conclusion.

If the physician cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

The claims folder, including any documents obtained as a result of this Remand, should be made available to the physician for review.

4.  Ask the VA examiner who provided the VA examination of the Veteran's knees to review the record.  The examiner should state whether the Veteran's reports of in-service injury and subsequent symptoms, if accepted as true, would be sufficient to establish a link between the current knee disabilities and the in-service injury.  If the reports would be sufficient, the examiner should state whether there are medical reasons for disregarding or discrediting the Veteran's reports.

The examiner should provide reasons for these opinions.

5.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


